                           Case 18-10512-KBO             Doc 2443        Filed 04/07/21         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket No. 2381

                      ORDER APPROVING INTERIM FEE APPLICATION OF KPMG LLP FOR
                       THE PERIOD FROM AUGUST 6, 2020 THROUGH NOVEMBER 30, 2020

                      Upon consideration of the interim fee application of KPMG LLP (“KPMG”) retained in

         these chapter 11 cases by the above-captioned debtors and debtors in possession (collectively, the

         “Debtors”), for allowance of compensation and reimbursement of expenses, on an interim basis,

         for the period from August 6, 2020 through November 30, 2020 (collectively, the “Interim Fee

         Application”); and it appearing to the Court that all of the requirements of sections 327, 328, 330,

         331 and 503(b) of title 11 of the United States Code, as well as Rule 2016 of the Federal Rules of

         Bankruptcy Procedure and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure

         of the United States Bankruptcy Court for the District of Delaware, have been satisfied; and it

         further appearing that the expenses incurred were reasonable and necessary; and that notice of the

         Interim Fee Application was appropriate; and after due deliberation and sufficient good cause

         appearing therefore; it is hereby:

                      ORDERED, that the Interim Fee Application is hereby APPROVED, on an interim basis,

         in the amounts set forth on Exhibit A attached hereto; and it is further



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27949896.1
                       Case 18-10512-KBO         Doc 2443        Filed 04/07/21   Page 2 of 2




                 ORDERED, that KPMG is granted interim allowance of compensation in the amounts set

         forth on Exhibit A attached hereto; and it is further

                 ORDERED, that KPMG is granted, on an interim basis, reimbursement of expenses in the

         amounts set forth on Exhibit A attached hereto; and it is further

                 ORDERED, that the Debtors are authorized and directed, as provided herein, to remit, or

         caused to be remitted, payment in the amounts set forth on Exhibit A attached hereto, less any and

         all amounts previously paid on account of such fees and expenses; and it is further

                 ORDERED, that the Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation of this Order.




             Dated: April 7th, 2021                              KAREN B. OWENS
             Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
27949896.1

                                                           2
